
	

115 HR 5538 : To amend title 38, United States Code, to provide for the inclusion of certain additional periods of active duty service for purposes of suspending charges to veterans’ entitlement to educational assistance under the laws administered by the Secretary of Veterans Affairs during periods of suspended participation in vocational rehabilitation programs.
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5538
		IN THE SENATE OF THE UNITED STATES
		July 25, 2018Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to provide for the inclusion of certain additional periods
			 of active duty service for purposes of suspending charges to veterans’
			 entitlement to educational assistance under the laws administered by the
			 Secretary of Veterans Affairs during periods of suspended participation in
			 vocational rehabilitation programs.
	
	
		1.Inclusion of certain additional periods of active duty service for purposes of suspension of
			 charges to entitlement during periods of suspended participation in
 Department of Veterans Affairs vocational rehabilitation programsSection 3105(e)(2) of title 38, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.  Passed the House of Representatives July 24, 2018.Karen L. Haas,Clerk 